Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM T. POWERS, JR.,
Plaintiff, COMPLAINT
- against -
PICSOLVE, INC., JURY TRIAL DEMANDED

Defendant.

 

PlaintiffWILLIAl\/I T. POWERS, JR. , by his undersigned attorneys, alleges for his complaint

against defendant as follows:

INTRODUCTION

l. This is an action (l) to recover unpaid overtime Wages and related relief brought by
a former employee of defendant pursuant to Section l6 of the Fair Labor Standards Act of 1938
(“FLSA”) (29 U.S.C. § 216) and Sections 198 and 663 of the New York Labor Law (“Labor Law”)
and related regulations issued by the New York State Department of Labor, including l2 NYCRR
§ 142-2.2; and (2) for wrongful, discriminatory termination on the basis of age brought pursuant to
the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 623 and 626, the New
York State Human Rights LaW (Executive LaW §§ 296 and 297(9)) and the New York City Human

Rights Law (N.Y.c. Admin. code §§ 8-107(1) and s-soz(a).

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 2 of 12

JURISDICTION AND VENUE

2. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, which grants
this Court original jurisdiction over claims involving a federal question of law, 29 U.S.C. § 216(b)
and 29 U.S.C. § 626(c). Supplemental jurisdiction over the New York state and local law claims
exists pursuant to 28 U.S.C. § 1367.

3. This action is brought in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2).
Defendant resides in this District and a substantial part of the events or omissions giving rise to
plaintiff s claims occurred in this District.

4. On July 2, 2018, plaintiff filed a complaint alleging age discrimination with the U.S.
Equal Employment Opportunity Commission. The EEOC charge number is 520-2018-02887.

5. More than sixty days has passed Since plaintiff filed his administrative complaint of

discrimination with the EEOC.

M
6. Plaintiff William T. Powers, Jr. (“Powers”) was employed by defendant as a field
service technician or “field service engineer” from June 2012 to March 21 , 2018. He resides in Long
Beach, New York.
7. At all relevant times, Powers was an employee within the meaning of Section
3(e)(l) of the FLSA, 29 U.S.C. § 203(e)(1); Sections 190(2) and 651(5) of the Labor Law; and

Section ll(f) ofthe ADEA, 29 U.S.C. § 630(f).

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 3 of 12

8. Upon information and belief, defendant Picsolve, Inc. (“Picsolve”) is a Florida
corporation with headquarters offices located at 6220 Hazeltine National Drive, Suite 1 10, Orlando,
Florida 32822.

9. Picsolve operates a business that provides photography and video services to
amusement parks, theme parks, water parks, tourist attractions and other entertainment venues and
locations, to customers located in numerous different states and countries.

10. At all times relevant to this action, defendant was an employer of plaintiff
within the meaning of Sections 190(3) and 651(6) of the New York Labor Law and Section 3(d) of
the FLSA, 29 U.S.C. § 203(d); and Section 11(b) ofthe ADEA, 29 U.S.C. § 630(b).

l l. At all relevant times, Picsolve had (i) an annual gross volume of sales or business of
no less than $500,000 and (ii) employees engaged in commerce or in the production of goods for
commerce, or who handled, sold or otherwise worked on goods or materials that were moved in or
produced for commerce

12. At all times relevant to this action, Picsolve was an enterprise engaged in commerce
within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(l).

13. At all times relevant to this action, Picsolve had twenty or more employees

14. At the time of his termination of employment by defendant, plaintiff was sixty-two

years old.

FACTS
15. Plaintiff was employed by defendant from June 2012 to March 21 , 2018.

16. Plaintiff was referred to by defendant as a field service engineer or field service

-3_

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 4 of 12

technician while employed by defendant

l7. Plaintiff s primary job duties while employed by defendant consisted of diagnosis,
repair, installation and maintenance of Picsolve photographic and related electronic, lighting and
computer systems, equipment and infrastructure located at various sites, including in Manhattan,
other parts of New York City and New York State, and other states, primarily in the Northeast,
including Connecticut and Pennsylvania. Plaintiff s duties also included providing technical
assistance and customer support to Picsolve customers in person at customer locations or by
telephone, as a help desk worker.

l8. Plaintiff worked mainly from his home. His most frequent work location outside of
his home was was at Madame Tussauds, in l\/Ianhattan, where he generally worked one to three days
per week, where he performed regular maintenance and other work on Picsolve equipment, systems
and infrastructure When he was not working at horne or at Madame Tussauds, he worked at other
locations where Picsolve equipment, systems and infrastructure were in use or being installed, in
New York State, in other states, and, on occasion, in other countries, including Canada.

l9. During the period of October 2012 to July 2016, plaintiff typically (i. e., most weeks)
worked an average of approximately 13 hours per week of overtime hours. Some weeks, he worked
significantly more hours than that, such as the weeks of January 1 1 to January 17, 2016, December
14 to December 20, 2015, November 16 to November 22, 2015, and November 9 to November 15,
2015 (when he worked an estimated fifty-one hours of overtime per week); and the weeks of J anuary
4 to January10,2016,June 8 to June 14, 2015, and April 27 to May 3, 2015 (when he worked an

estimated twenty hours of overtime per week). Plaintiff estimates that he worked approximately

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 5 of 12

2,700 hours of unpaid overtime hours during the six year period preceding the filing of this
complaint

20. During the period of October 2012 to July 2016, plaintiff was never paid for any
hours he worked in excess of forty hours in a work week. lnstead, he was paid a regular week
amount or salary of $1,059.69 per week (from October 2012 to February 2014) or $1,079.48 per
week (from March 2014 to July 2016).

21. Beginning in or around July or August 2016, defendant began to pay plaintiff an
hourly wage rate, instead of a fixed weekly rate, and began to pay him overtime wages for hours he
worked in excess of forty hours in a work week.

22. During the period of October 2012 to July 2016, plaintiff was not paid for any
overtime hours he worked (i.e., hours worked in excess of forty hours in a work week).

23. During the period of October 2012 to July 2016, defendant did not maintain records
of the hours worked by plaintiff

24. The pay stubs or regular wage statements provided to plaintiff while employed by
defendant during the period of October 2012 to July 2016 did not accurately state the actual number
of hours worked by him during the pay periods in question and often did not indicate any number
at all for the number of hours worked by him. His pay stubs during this period of time also failed
to state his regular and/or overtime hourly rates of pay and failed to list defendant’s phone number.

25. Plaintiff estimates that he that she is owed approximately 8106,000 to $107,000 in
unpaid overtime wages by defendant, although the actual amount owed could be more.

26. Plaintiff was, at all times, a non-exempt employee as that term is defined for

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 6 of 12

purposes of the Fair Labor Standards Act and N .Y. Labor Law. His primary duty or duties consisted,
at all times, of non-exempt work.

27. Defendant failed to provide plaintiff with a written notice providing all of the
information required by N.Y. Labor Law § l95(l)(a) within ten business days of his hiring or at any
time thereafter

21. At all relevant times, defendant Was aware that non-exempt employees are required
by federal and/or state law to be paid one and one-half their regular rate of pay for hours worked in
excess of forty hours in a work week.

22. Defendant’s failure to pay overtime wages to plaintiff was willful, as that term is
defined for purposes of FLSA and the Labor Law.

23. Plaintiff was sixty-two years old at the time he was terminated by defendant, on
March 21, 2018.

24. At the time of his termination by defendant, plaintiff was the oldest field service
engineer employed by Picsolve.

25. At the time of his termination by defendant, all of the other field service technicians
employed by Picsolve were in their twenties or thirties.

26. No other field service technicians were terminated by defendant at or around the
same time that plaintiff was terminated

27. After plaintiff s termination by defendant, the duties that had previously been
performed by plaintiff were performed by persons who were significantly younger than plaintiff

28. Defendant was aware that state and/or federal law prohibited discrimination in

employment on the basis of age at the time that it terminated plaintiff

_6_

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 7 of 12

29. Defendant’s decision to terminate plaintiff was motivated, in whole or in part, on the
basis of his age.
30. Defendant terminated plaintiff because of his age, which was a "but for" reason for

his termination

31. Defendant’s discriminatory discharge of plaintiff of the basis of his age was willful.

FIRST CAUSE OF ACTION: FEDERAL OVERTlME WAGE VIOLATIONS

32 Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.

33. Defendant has violated Section 7 of the FLSA, 29 U.S.C. § 207, by failing to pay
plaintiff one-and-one-half times his regular rate of pay for each hour he worked in excess of 40 hours
during a work week.

34. Defendant’s failure to pay plaintiff for the overtime hours he worked was not done
in good faith and not based on a reasonable belief that its payroll practices complied with the law
but was, instead, willful or done with a reckless disregard for its lawfulness

35. Defendant is liable to plaintiff in the amount of the unpaid overtime compensation
he should have been paid during the three year period immediately preceding the commencement
of this action , plus an equal amount in liquidated damages, plus reasonable attorney’s fees and the

costs of this action, pursuant to 29 U.S.C. § 216(b).

SECOND CAUSE OF ACTION: NEW YORK STATE OVERTIME VIOLATIONS

36. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

_7_

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 8 of 12

paragraphs as if fully set forth herein.

37. Defendant has violated the New York Labor Law and 12 NYCRR § 142-2.2 by
failing to pay plaintiff one-and-one-half times his regular rate of pay for each hour he worked in
excess of 40 hours during a work week.

38. Pursuant to Labor Law §§ 198 and 663, defendant is liable to plaintiff in the
amount of the unpaid overtime compensation he should have been paid during the six year period
immediately preceding the commencement of this action, plus an equal amount in liquidated
damages, pre-judgment interest on the unpaid overtime wages owed, reasonable attorney’s fees and

the costs of this action.

THIRD CAUSE OF ACTION: VIOLATION OF N.Y. LABOR LAW 195 1

39. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.

41 . Plaintiff was not provided with the notice required by Labor Law § 195(1)(a) within
ten days business days of his first day of employment or at any time thereafter

42. Pursuant to Labor Law § l98(1-b), plaintiff is entitled to damages of $50 for
defendant’s failure to provide the notice required by § 195(a)(1) within ten days of his
commencement of employment, plus an additional 850 per day for each work day that the violation
continued, up to the statutory maximum total of 85 ,000, plus reasonable attorney’ s fees and the costs
of this action. Plaintiff is therefore entitled to damages of $5,000, plus reasonable attorney’s fees

and costs, for defendant’s failure to comply with Labor Law § 195(1)(a).

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 9 of 12

FOURTH CAUSE OF ACTION: VIOLATION OF N.Y. LABOR LAW 8 195(3)

43. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.

44. During most of the period that plaintiff was employed by defendant, he was not
provided with a regular pay statement with his pay that complied with the requirements of Labor
Law § 195(3). More specifically, the pay statements plaintiff was provided usually failed to
accurately state the actual number of hours he had worked during the work weeks covered by the
pay period in question, failed to state his regular and overtime hourly rates of pay, and failed to
provide Picsolve’s telephone number.

45. Pursuant to Labor Law 198(1-d), plaintiff is entitled to damages of $250 for
each violation of § 195(3) that occurred, plus an additional $250 per work day for each work day any
such violation continued, up to the statutory maximum amount of $5,000, plus reasonable attorney’s
fees and the costs of this action. Plaintiff is therefore entitled to damages of $5,000, plus reasonable

attorney’s fees and costs, for defendant’s failure to comply with Labor Law § 195(3).

FIFTH CAUSE OF ACTION: VIOLATION OF THE ADEA
46. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.
47. Plaintiff s age was a but for reason for his termination by defendant

48. By terminating plaintiff because of his age, defendant has violated plaintiff s rights

under the ADEA, 29 U.S.C. § 623(a)(1)

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 10 of 12

SIXTH CAUSE OF ACTION: VIOLATION OF THE N.Y. HUMAN RIGHTS LAW
49. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.
50. Plaintiff s age was a motivating factor for defendant’s decision to terminate him.
51. By terminating plaintiff, at least in part, because of his age, defendant has violated

plaintiffs rights under the New York State Human Rights Law, Executive Law §§ 296(1)(a).

SEVENTH CAUSE OF ACTION: VIOLATION OF THE N.Y.C. HUMAN RIGHTS LAW
52. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs as if fully set forth herein.
53. Plaintiff s age was a motivating factor for defendant’s decision to terminate him.
54. By terminating plaintiff, at least in part, because of his age, defendant has violated

plaintiffs rights under the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-107(1).

TRIAL BY JURY

Plaintiff requests a trial by jury on all claims asserted herein.

PRAYER FOR RELIEF
WHEREFORE, plaintiff requests that a judgment be granted as follows:
l. Awarding plaintiff the overtime wages he is due under the FLSA and N.Y. Labor

Law for all of the hours he worked in excess of forty hours in a work week for which he was not

paid;

_10_

lO.

11.

12.

13.

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 11 of 12

Awarding plaintiff $5,000 for defendants’ violation of N.Y. Labor Law § 195(1)(a).
Awarding plaintiff $5,000 for defendant’s violation of N.Y. Labor Law § 195(3).
Awarding plaintiff liquidated damages under the FLSA and N.Y. Labor Law in an
amount equal to the overtime wages determined to be owed to him;

Awarding plaintiff pre-judgment interest on the overtime wages owed to him;
Awarding plaintiff back pay and benefits and front pay and benefits on his
discriminatory discharge claims;

Awarding plaintiff liquidated damages on the back pay and back benefits awarded
to him pursuant to the ADEA;

Awarding plaintiff pre-judgment interest on the back pay awarded to him on his
discriminatory discharge claims;

Awarding plaintiff an amount equal to the additional taxes he will be required to pay
on the amount of back and front pay and benefits awarded to him on his
discriminatory discharge claims than he would have paid had he not been discharged
and received these sums incrementally over time rather than in a lump sum.
Awarding plaintiff compensatory damages, including emotional distress damages,
under the N.Y. Human Rights Law and N.Y.C. Human Rights law on his
discriminatory discharge claims brought pursuant to those statutes;

Awarding plaintiff punitive damages under the N.Y,C. Human Rights law on his
discriminatory discharge claim brought under that statute;

Awarding plaintiff the costs of this action, including reasonable attorney’s fees; and

Awarding plaintiff post-judgment interest on all amounts awarded to him;

_11_

Case 1:18-cv-10606 Document 1 Filed 11/14/18 Page 12 of 12

14. Awarding plaintiff such other relief as this Court deems just and proper.

Dated: November 14, 2018

By:

LICHTEN & BRIGHT, P.C.
Attorneys for Plaintiff

Daniel R. Bright (DB-9373)
387 Park Avenue South, 5th Floor
New York, New York 10016
(646) 588-4871

_12_

